Citation Nr: 1424538	
Decision Date: 05/23/14    Archive Date: 06/06/14

DOCKET NO.  12-23 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from September 1983 to October 2004.  He died in December 2009.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for the cause of the Veteran's death.  

The appellant testified at a personal hearing before the undersigned Veterans Law Judge at the RO in November 2013.  A transcript of the proceeding is of record.  She submitted additional evidence at the hearing with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2013).  


REMAND

The Veteran died in December 2009.  His death certificate and autopsy report indicate that the immediate cause of death was atherosclerotic cardiovascular disease.  The appellant alleges that the Veteran's fatal atherosclerotic heart disease was initially manifest in service, and that he continually complained of chest pain to her from approximately 2001 until his death in 2009, or that it could have been related to the toxins from the burn pits he was exposed to while stationed in Iraq.  She also asserted that he did not report his chest pain in service because he was concerned with obtaining his next rank and wanted to set a good example for other soldiers.  His service medical records do not show any complaints of chest pain, including upon examination just prior to his discharge.  The records show that he had a history of smoking a pack of cigarettes a day.  Service connection for diseases related to the use of tobacco products in service is precluded by law.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2013).  However, the statute and regulation do not preclude the establishment of service connection based upon a finding that a disease or an injury, even if tobacco-related, became manifest or was aggravated during active service or became manifest to the requisite degree of disability during any applicable presumptive period specified in 38 U.S.C.A. § 1112  or 38 U.S.C.A. § 1116..  

A VA opinion was obtained in October 2010.  The physician concluded that it was less likely that the Veteran's coronary atherosclerosis was related to exposure to burn pits because that exposure was typically related to pulmonary type disease patters.  Moreover, his coronary atherosclerosis was not related to a pathologic pulmonary process.  

In an October 2013 addendum letter, the medical examiner that completed the Veteran's autopsy stated that the severe blockages present in the coronary arteries of the Veteran represented a long-term disease process which antedated his death by at least several (five or more) years.  There is no indication that physician reviewed the Veteran's claims file or service medical records in conjunction with that statement.  

To establish service connection for atherosclerotic heart disease on a presumptive basis as a chronic disease, it must be shown that the disease was manifest to a compensable degree within one year of separation from service.  A compensable rating for arteriosclerotic heart disease pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005 requires evidence that a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2013).  

Based on the conflicting lay and medical evidence, the Board finds that another opinion is necessary.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's file to an appropriate specialist for an opinion as to the etiology of the Veteran's fatal atherosclerotic heart disease.  The clinician must review the entire claims file, including the service medical records and separation examination, lay statements, hearing testimony, lay reports of chest pain, and smoking history.  After a thorough review of the records, the clinician should provide an opinion as to the etiology of the Veteran's atherosclerotic heart disease, specifically to include whether that disability is related to service.  The clinician should opine whether there is any clinical evidence in the file to show that atherosclerotic heart disease was present in service such that it could have been diagnosed as a disability during service.  The examiner should further opine whether it is at least as likely as not (50 percent or greater probability) that atherosclerotic heart disease was present to a compensable degree or more within one year following discharge from active service.  

2.  Then readjudicate the claim.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

